7. Human Rights in the World 2007 and the EU's policy on the matter (
- Before the vote on Amendment 3:
on behalf of the PSE Group. - (DE) Madam President, may I simply make the following statement on behalf of my group: we wish to withdraw this Amendment 3. We continue to take the view that non-violence is, unfortunately, not always enough to ensure respect for human rights - I would merely recall Kosovo and Darfur here - but that should not imply that we are against the principle of non-violence. We therefore wish to withdraw our amendment. We will vote for the amendment tabled by the PPE-DE Group and proceed on that basis.
- Before the vote on Amendment 7:
rapporteur. - (IT) Madam President, ladies and gentlemen, I wanted to thank Mr Swoboda of the Socialist Group for having withdrawn this amendment, for the sake of simplification, and also for clarifying that the proposal is not, in a manner of speaking, the only instrument.
I should like to table an oral amendment on the amendment put forward by the PPE-DE Group, also aimed at simplification: the beginning of the paragraph would read as follows: 'considers non-violence to be the most appropriate means', and the rest of the paragraph would remain as it stands. I would also ask that the word 'non-violence' be written as a single word in all language versions, because it is not merely a negative concept indicating the absence of violence, but a positive concept of action, as the Dalai Lama, Gandhi and other historical figures have taught us.
(Parliament agreed to accept the oral amendment)
- Before the vote on paragraph 23:
(FR) Madam President, I wish to propose an oral amendment to paragraph 23, with the agreement of our rapporteur, to state the following:
'notes with concern that during the last year of activities that new body has not proved its credibility but stresses once again the crucial role of the UNHCR within the overall UN architecture;'.
(Parliament agreed to accept the oral amendment)